DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant’s amendment filed on August 27, 2021 has been entered.  Claims 1-3, 5-6, 8-11, 13-18 and 20-22 are amended.  Claims 12 and 19 remain canceled.  Claims 1-11, 13-18 and 20-22 are pending in the application.

Allowable Subject Matter

Claims 1-11, 13-18 and 20-22 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.
Lewis (PG PUB US2018/0124141) teaches a stream hosting server generates anchors associated with a live stream, each anchor specifying a timestamp of the live stream that represents an opportune moment for a user to join the live stream. When a viewer client device sends a request to join the live stream, the stream hosting server analyzes the anchor list and selects an appropriate anchor. The stream hosting server provides the live stream to the viewer client device beginning at the timestamp specified by the anchor. Thus, the viewer client device can begin displaying the live stream at the opportune moment specified by the anchor. The 
Alperovich (PG PUB US2018/0262408) teaches a method for facilitating anchor shortening across streaming nodes in an event stream processing system may include receiving a full anchor at an upstream marshaller. The full anchor may be associated with a data batch that corresponds to one or more event streams. The full anchor may include an indication of an input point for the one or more event streams. The full anchor may be received from an upstream compute processor. The method may also include mapping the full anchor to an index anchor and passing the index anchor to a downstream marshaller [Alperovich, Abstract].
However, the prior art of records fail to teach or suggest individually or in combination, “store respective values of a textual property associated with streaming data of a data stream in a persistent indexed data structure, the respective values of the textual property identifying one or more resources that provide the streaming data;” as set forth in independent claim 1 and similar language in independent claims 8 and 15.
Dependent claims 2-7, 9-11, 13-14, 16-18 and 20-22 further limit allowed independent claims 1, 8 and 15 respectively; therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441